J-S30041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM ROBERT DOLPH                       :
                                               :
                       Appellant               :   No. 551 EDA 2022

        Appeal from the Judgment of Sentence Entered January 6, 2022
      In the Court of Common Pleas of Wayne County Criminal Division at
                        No(s): CP-64-CR-0000041-2021

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM ROBERT DOLPH                       :
                                               :
                       Appellant               :   No. 552 EDA 2022

        Appeal from the Judgment of Sentence Entered January 6, 2022
      In the Court of Common Pleas of Wayne County Criminal Division at
                        No(s): CP-64-CR-0000158-2021


BEFORE: STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED SEPTEMBER 08, 2022

        William Robert Dolph (Dolph) appeals from the January 6, 2022

judgment of sentence imposed by the Court of Common Pleas of Wayne

County (trial court) following his guilty pleas to driving under suspension, two

counts of possession of a controlled substance and possession of drug

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30041-22


paraphernalia.1      Dolph’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009), and a petition for leave to withdraw. We deny counsel’s

petition to withdraw at this time and remand for the filing of an advocate’s

brief or new Anders brief.

       Briefly, Dolph entered negotiated guilty pleas in the above-captioned

cases on June 24, 2021. The pleas were open as to sentencing. Prior to the

sentencing hearing, however, he filed a motion to withdraw his pleas. The

trial court denied the motion after a hearing and sentenced him to an

aggregate of 36 to 72 months’ incarceration on the two cases. Dolph filed a

post-sentence motion challenging the discretionary aspects of the sentence

and again seeking to withdraw his pleas. The trial court denied the motion

and he timely appealed. Counsel then filed a statement of intent to file an

Anders brief pursuant to Pa. R.A.P. 1925(c)(4) and the trial court transmitted

the record without filing a responsive opinion.

       On appeal, counsel has filed an Anders brief and petition for leave to

withdraw. When seeking to withdraw under Anders, counsel must, among

other things, file a petition to withdraw and a brief certifying that after making



____________________________________________


1 75 Pa.C.S. § 1543(b)(1)(i); 35 P.S. §§ 780-113(a)(16), (32). Specifically,
at Case 41-2021, Dolph pled guilty to driving under suspension, possession of
a controlled substance and possession of drug paraphernalia. At Case 158-
2021, Dolph pled guilty to possession of a controlled substance.


                                           -2-
J-S30041-22


a conscientious examination of the entire record, he has determined that the

appeal would be wholly frivolous.          See Commonwealth v. Cartrette, 83

A.3d 1030, 1032 (Pa. Super. 2013). Here, counsel’s brief and petition aver

that he reviewed the entire record and concluded that the instant appeal is

frivolous.   He identifies and analyzes two potential issues for appeal:     the

denial of Dolph’s motions to withdraw his pleas and the denial of his motion

to reconsider his sentence.

        However, our review of the certified record reveals that only the

transcript from the January 6, 2022 sentencing hearing, which included the

hearing on Dolph’s pre-sentence motion to withdraw his guilty plea, was

produced. Counsel filed a request for transcripts with the notices of appeal

requesting that the court reporter “produce, certify and file the record” in the

cases. See Request for Record, 2/9/2022.2 Nevertheless, the record does

not contain the transcript of Dolph’s June 24, 2021 guilty plea hearing. This

transcript is necessary to a comprehensive review of the record, particularly

because Dolph raised claims related to the withdrawal of his guilty plea that

would require examination of those proceedings.

        Omission of a guilty plea transcript from the record prevents counsel

from conducting the comprehensive review of the record required by Anders:

        Without these notes of testimony, Counsel could not have fulfilled
        his duty to review the entire record for any non-frivolous issues.
        . . . More specifically, without these notes of testimony, counsel
____________________________________________


2   Counsel filed the same request at each docket.

                                           -3-
J-S30041-22


      could not have assessed whether any non-frivolous issues exist in
      connection with [the] guilty plea proceeding. We therefore cannot
      conclude that Counsel has fulfilled his obligations pursuant to
      Anders.

Commonwealth v. Flowers, 113 A.3d 1246, 1250–51 (Pa. Super. 2015)

(citations omitted).     Further, without the complete transcripts of the

proceedings, this Court is unable to “make a full examination of the

proceedings and make an independent judgment to decide whether the appeal

is in fact wholly frivolous.” Santiago, supra, at 355 n.5.

      Accordingly, we deny counsel’s petition to withdraw and remand for

counsel to obtain the missing transcripts. After a full review of the record,

counsel shall either file another Anders brief and petition to withdraw or notify

this Court of his intention to file an advocate’s brief. If counsel elects to file

an advocate’s brief, we will remand for the filing of a concise statement

pursuant to Pa. R.A.P. 1925(b) and a responsive opinion from the trial court.

      Petition denied. Case remanded. Panel jurisdiction retained.




                                      -4-